Atkinson, J.
1. The petition was not subject to any of the grounds of demurrer.
2. There being no bona fide effort to brief the evidence in the case, and the so-called brief of evidence contained in the record being largely composed of objections to evidence and the arguments of counsel thereon, and colloquies between counsel and between counsel and the court, such document will not be considered as a brief of the evidence, and therefore no question depending on the evidence ean be decided. Price v. High, 108 Ga. 145 (33 S. E. 956).
(a) It follows that the grounds of the motion for a new trial, complaining of the refusal to grant a nonsuit, the admission of certain evidence, and the direction of a verdict, in the absence of a brief of evidence, present no question for determination.

Judgment affirmed.


All the Justices concur, except Sill, J,, not presiding.